Citation Nr: 0701248	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  00-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a total 
right knee replacement, to include secondary to Osgood-
Schlatter's disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.


In June 2003, the Board reopened the appellant's appeal and 
remanded the case to the RO.  In July 2005, the Board granted 
service connection for Osgood-Schlatter disease, and remanded 
the case for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


A review of the records shows that the veteran is in receipt 
of Social Security Administration (SSA) disability benefits.  
During a March 2002 Board hearing,  the veteran reported he 
was receiving Social Security disability benefits, in part, 
due to his knee disorder.  A request for these records has 
not yet been undertaken by VA.  Therefore, a remand to 
request these records is required.  Tetro v. Gober, 14 Vet. 
App. 110 (2000) (VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists); 38 U.S.C.A. § 5103A(b) (West 
2002 & Supp. 2005).
 
The Board expresses its regret for failing to order this 
necessary development in the prior remand actions.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain from 
the Social Security Administration any 
medical records used in awarding the 
appellant Social Security disability 
benefits.  If any pertinent records are 
not available, or if the search for 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefits are not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

3.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


